COURT OF APPEALS FOR THE
                                 FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER ON MOTION

Cause number:             01-13-00710-CV
Style:                    In the Interest of J.J.J., S.D.J., and N.R.J., Children
Date motion filed*:       October 1, 2013
Type of motion:           Motion for extension of time to file reporter’s record
Party filing motion:      Court reporter
Document to be filed:     Reporter’s record

Is appeal accelerated?       Yes

If motion to extend time:
       Original due date:                   August 26, 2013
       Number of prior extensions:          0                Current Due date: October 7, 2013
       Date Requested:                      October 31, 2013

Ordered that motion is:

              Granted in part
               If document is to be filed, document due: October 17, 2013
                      The Court will not grant additional motions to extend time
              Denied
              Other: _____________________________________
         On September 26, 2013, we ordered court reporter Julia Rangel to file the
          reporter’s record by October 7, 2013. Therefore, pursuant to Texas Rule of
          Appellate Procedure 35.3(c), we grant the court reporter’s request in part and
          order the reporter’s record be filed no later than October 17, 2013. See TEX. R.
          APP. P. 28.4(b)(2), 35.3(c) (authorizing extensions of no more than 10 days).


Judge's signature: /s/ Chief Justice Sherry Radack
                
Panel consists of ____________________________________________

Date: October 8, 2013
November 7, 2008 Revision